Citation Nr: 0813691	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  05-12 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for schizophrenia .  

2.  Entitlement to an initial compensable rating for 
orchialgia secondary to bilateral hydrocele, status post 
bilateral hydroclectomy without recurrence.  

3.  Entitlement to a compensable rating for bilateral 
hydrocele status post bilateral hydroclectomy without 
recurrence.  
 
4.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable service-connected disabilities. 

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.   

The Board notes that during the pendency of this appeal the 
issue of entitlement to non-service-connected pension was 
granted by a March 2007 RO rating decision,  Therefore, the 
issue of non-service-connected pension has been fully granted 
and is no longer before the Board. 

As the claim of initial compensable rating for orchialgia 
involves a request for higher initial rating following the 
grant of service connection, the Board has characterized that 
issue in light of the distinction noted in Fenderson v. West, 
12 Vet. App. 119, 126 (1999) (distinguishing an initial 
rating claim from a claim for an increased rating for 
disability already service-connected).  

The Board notes that in a September 1986 RO rating decision 
the veteran was denied service connection for schizophrenia; 
however, the Board finds that the veteran was not notified of 
this decision and that claim remains open. 



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The currently demonstrated schizophrenia is not shown to 
be due to any injury or other event or incident of his active 
service; nor is it shown to have been caused or aggravated by 
the service-connected bilateral hydrocele.  

3.  The orchialgia secondary to his service-connected   
disability of bilateral hydrocele, status post bilateral 
hydroclectomy without recurrence is not manifested by a 
urinary tract infection that requires long- term drug 
therapy, 1 - 2 hospitalizations per year, and/or requiring 
intermittent intensive management.

4.  The bilateral hydrocele, status post bilateral 
hydroclectomy without recurrence is not manifested by atrophy 
of both testes.

5.  The veteran is unemployed due to non-service-connected 
schizophrenia and not as a result of his service connected 
disabilities.

6.  The service-connected disabilities are not shown to 
preclude the veteran from performing substantially gainful 
employment consistent with his educational and occupational 
background.  


CONCLUSIONS OF LAW

1.  The veteran's schizophrenia is not due to disease or 
injury that was incurred in or aggravated by service; nor is 
it proximately due to or the result of the service-connected 
bilateral hydrocele.  38 U.S.C.A. §§  1101, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007);  38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.310(a) (2007).  


2.  The criteria for the assignment of a compensable rating 
for orchialgia secondary to bilateral hydrocele, status post 
bilateral hydroclectomy without recurrence have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 4.115b 
including Diagnostic Code 7599-7525 (2007).

3.  The criteria for the assignment of a compensable rating 
for bilateral hydrocele, status post bilateral hydroclectomy 
without recurrence, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, 4.115b including Diagnostic 
Codes 7599-7523 (2007).

4.  The criteria for a compensable evaluation under the 
provisions of 38 C.F.R. § 3.324 for multiple, noncompensable, 
service-connected disabilities have not been met. 38 U.S.C.A. 
§ 5103(a), 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.324 
(2007).

5.  The criteria for the assignment of a total rating based 
on individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In April 2004, the RO sent the veteran a letter informing him 
that to establish entitlement to service-connected 
compensation benefits the evidence must show credible 
supporting evidence of a disease or injury that began in or 
was made worse during service, or that there was an event in 
service which caused injury or disease; a current physical or 
mental disability; and a relationship between the current 
disability and an injury, disease or event in service.  The 
letter also advised him that in order to support a claim for 
higher evaluation for a service-connected disability, the 
evidence must show that the disability had become worse; the 
veteran had an opportunity to respond prior to the issuance 
of the August 2004 rating decision.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the March 2004 letter satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2004 and June 2004 letters advised the veteran that 
VA is responsible for getting relevant records from any 
Federal Agency including medical records from the military, 
VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  The letters also advised the veteran that VA 
must make reasonable efforts to help the veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current 
or former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pellegrino (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the veteran was not expressly advised to 
"give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support his claims and of the evidence of record.  
The Board finds that he has accordingly been constructively 
invited to give VA all the relevant evidence in his 
possession not already of record at VA.  

Pellegrino also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the March 2005 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this 
has was expressly done in a follow-up letter sent to the 
veteran in March 2006.  Further, the Board's decision herein 
denies the claim for a higher rating, so no effective date is 
being assigned.  There is accordingly no possibility of 
prejudice under the notice requirements of Dingess as regards 
a claim for increased rating.  

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  
        
In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that: (1) VA notify the 
claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

In this case, the Board finds that the April 2004 VCAA letter 
was in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals.

The Board is aware that the April 2004 VCAA letter did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
May 2004 VA examination involved studies that paralleled the 
relevant diagnostic criteria.  These studies and his 
statements, as well as the veteran's access to his VA 
examination reports (indicated in his representative's 
February 2008 statement, as the claims file had been reviewed 
by the representative), reflect that a reasonable person 
could have been expected to understand in this case what was 
needed to substantiate the claim.  Moreover, as the veteran 
discussed his service-connected disability in terms of 
relevant symptomatology at his hearing, and as he described 
the functional effects of his disabilities on his everyday 
life in support of his claims during his examination, the 
Board is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).  

Finally, the Board notes that the initial notification of the 
applicable rating criteria in the March 2005 SOC was followed 
up by a Supplemental Statement of the Case (SSOC) in November 
2007, representing VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  Vazquez-Flores.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d at 889.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The veteran was afforded a VA examination in May 2004. 

Finally, the veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on his claims.


II.  Analysis

I. Service connection for schizophrenia secondary to 
bilateral hydrocele

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran asserts that his schizophrenia is secondary to 
his bilateral hydrocele.  

At the veteran's June 2004 VA mental examination it was noted 
the veteran had a history of diagnosis of schizophrenia, 
treatment with antipsychotics, and being hospitalized.  The 
veteran stated he heard command auditory hallucinations.  He 
was diagnosed with chronic schizophrenia, undifferentiated 
type.  The examiner stated that based on the veteran's 
history, available records, and evaluations that his present 
neuropsychiatric condition, diagnosed above, cannot be 
attributed to his claim for secondary service connection.  

The Board notes that the veteran had a psychiatric evaluation 
in August 2004 for the Social Security Administration.  At 
that examination it was noted that the veteran was 
hospitalized in 1980 at the San Juan VA Medical Center.  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.

However, after careful review of the veteran's claims file 
the Board finds that there is no medical evidence that the 
veteran's schizophrenia is secondary to his service-connected 
hydrocele.  The Board notes that in November 2004 the Social 
Security Administration found that the veteran disabled due 
to schizophrenia and paranoid schizophrenia; however, there 
is no medical evidence that his schizophrenia is due to 
military service. 

The Board notes that under the recently published version of 
38 C.F.R. § 3.159(c)(4), in a claim for disability 
compensation, VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim.  
A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the evidence of 
records fails to suggest that schizophrenia is related to the 
veteran's period of military service or in any connected to 
the service-connected bilateral hydrocele. 38 U.S.C.A. §§  
1101, 1131, 5103, 5103A, 5107;  38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.310(a).

Given these facts, the Board finds that service connection 
for schizophrenia must be denied. In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


II.  Increased Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2007).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

At the veteran's May 2004 VA examination he stated that he 
voided six or seven times a day and had nocturia two or three 
times, with good stream and no urgency.  There was no blood 
in the urine and no incontinence.  He did not have recurrent 
urinary tract infections, renal colic or bladder stones, 
acute nephritis, or treatment for malignancy.  He was not 
treated with catherization, dilations, drainage procedures, 
or diet therapy.

On examination there was no deformity of the penis; however, 
there was a reducible right inguinal area and a scar in the 
inguinal area from a previous surgery.   There were no masses 
on the rectal walls, the anus was normal, sphincter tone was 
present, and seminal vesicles were not palpable.  There were 
no specific residuals of genitourinary disease, including 
post-treatment residuals of malignancy.  There was also no 
testicular atrophy.  

The examiner diagnosed the veteran with bilateral 
hydrocelectomy with no recurrence, right inguinal hernia 
repair, recurrent right inguinal hernia, orchialgia secondary 
to the previous three conditions, and erectile dysfunction 
more likely than not secondary to psychogenic factors. 


A.  Service-connected Orachialgia

The August 2004 RO rating decision granted the veteran 
service connection and a noncompensable evaluation, effective 
February 6, 2004, for orchialgia secondary to the service-
connected disability of bilateral hydrocele, status post 
bilateral hydroclectomy without recurrence.  

The Board notes that disabilities may be rated by analogy to 
a closely related disease where the functions affected and 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (2007).  The veteran's 
service-connected chronic orchialgia is rated as analogous to 
chronic epididymo-orchitis under Diagnostic Code 7525 of 38 
C.F.R. § 4.115b, which provides that this disability be rated 
as a urinary tract infection under 38 C.F.R. § 4.115a.

A urinary tract infection manifested by poor renal function 
is to be rated as renal dysfunction.  Otherwise, 38 C.F.R. § 
4.115a provides that 10 percent evaluation is warranted for a 
urinary tract infection that requires long- term drug 
therapy, 1 - 2 hospitalizations per year, and/or requiring 
intermittent intensive management and a 30 percent evaluation 
is warranted when the evidence demonstrates a recurrent, 
symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (i.e., greater than two 
times per year), and/or requiring continuous intensive 
management. 

The Board finds that after careful review of the veteran's VA 
examination and his statements and comparing them to the 
rating criteria that his service-connected orchialgia 
secondary to his service-connected disability of bilateral 
hydrocele, status post bilateral hydroclectomy without 
recurrence does not warrant a compensable evaluation. There 
is no medical evidence that the veteran has urinary tract 
infections that require long- term drug therapy, 1 - 2 
hospitalizations per year, and/or requires intermittent 
intensive management.  

Based on this record, the Board finds the claim for an 
initial compensable rating for orchialgia secondary to 
bilateral hydrocele, status post bilateral hydroclectomy 
without recurrence, must be denied.  


B. Service-connected Bilateral Hydrocele 

The veteran was originally granted service connection and a 
noncompensable evaluation for his bilateral hydrocele, status 
post bilateral hydroclectomy without recurrence by the May 
1986 RO rating decision.  The August 2004 RO rating decision 
continued the noncompensable evaluation. 

The veteran is service-connected at noncompensable disability 
rating under Diagnostic Codes 7599-7523.  Disabilities may be 
rated by analogy to a closely related disease where the 
functions affected and the anatomical location and 
symptomatology are closely analogous. 38 C.F.R. §§ 4.20, 4.27 
(2007).  The veteran's bilateral hydrocele, status post 
bilateral hydroclectomy is rated at a noncompensable 
disability rating under Diagnostic Code 7523 for complete 
atrophy of the testes.  Under 38 C.F.R. § 4.115b Diagnostic 
Code 7523, a noncompensable disability rating is assigned 
when there is atrophy of one testis and a 20 percent 
disability rating is assigned when there is.

The Board finds that after careful review of the veteran's VA 
examination and his statements and comparing them to the 
rating criteria that his service-connected disability of 
bilateral hydrocele, status post bilateral hydroclectomy 
without recurrence does not warrant a compensable evaluation 
since there is no medical evidence that the veteran has 
atrophy of both testes.

 Based on this record, the Board finds the claim for a 
compensable rating for the service-connected disability of 
bilateral hydrocele, status post bilateral hydroclectomy 
without recurrence must be denied.  


III.  Entitlement to 10 percent evaluation based on multiple 
service-connected disabilities

Whenever a veteran is suffering from two or more separate 
permanent service connected disabilities of such character as 
to clearly interfere with normal employability, even though 
none of the disabilities may be of compensable degree under 
the Rating Schedule, the rating agency is authorized to apply 
a 10 percent rating, but not in combination with any other 
rating.  38 C.F.R. § 3.324 (2007).

In this case, the veteran is service connected for two 
disabilities, orchialgia secondary to bilateral hydrocele, 
status post bilateral hydroclectomy without recurrence and 
bilateral hydrocele, status post bilateral hydroclectomy 
without recurrence.  Each of these disabilities is evaluated 
as noncompensable.  However, there is no convincing evidence 
in the claims file to show that the veteran can not be 
employed as a result of these service-connected  
disabilities.  In addition, the Board notes that at the May 
2004 VA examination the examiner stated that the veteran was 
not working since November 2003 as a result of a mental 
condition.  In November 2004, the veteran was granted an 
award of Social Security Disability by the Social Security 
Administration (SSA) for paranoid schizophrenia and other 
functional psychotic diseases. 

In view of the foregoing, the Board finds that the criteria 
for the assignment of a 10 percent evaluation under the 
provisions of 38 C.F.R. § 3.324 have not been met.  Since the 
preponderance of the evidence is against the claim for a 
separate 10 percent evaluation, the benefit-of-the-doubt rule 
does not apply.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



IV.  Entitlement to a TDIU

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has service-connected disabilities as follows: 
orchialgia secondary to bilateral hydrocele, status post 
bilateral hydroclectomy without recurrence (rated as 
noncompensable from February 6, 2004) and bilateral hydrocele 
status post bilateral hydroclectomy without recurrence (rated 
as noncompensable from January 25, 1975).  Therefore, the 
veteran has a noncompensable combined evaluation for his 
service-connected disabilities.  

In the present case, the veteran does not meet the threshold 
requirement for a total disability rating under 38 C.F.R. § 
4.16(a) since his service-connected disabilities are 
noncompensable.  

Since the veteran does not meet the threshold requirement for 
a total disability rating there does not need to be a 
determination under 38 C.F.R. §§ 3.340, 3.341, 4.16,  that 
the veteran's service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age or 
non-service connected disability.  However, as noted herein 
above the veteran does not work as a result of his 
schizophrenia, which is a non-service-connected disability. 

Given these facts, the Board finds that a grant of TDIU must 
be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for schizophrenia is denied. 

An initial compensable rating for the service-connected 
orchialgia secondary to his service-connected  disability of 
bilateral hydrocele, status post bilateral hydroclectomy 
without recurrence, is denied.  

A compensable rating for the service-connected bilateral 
hydrocele status post bilateral hydroclectomy without 
recurrence is denied.  
 
A 10 percent evaluation based on multiple, noncompensable 
service-connected disabilities, is denied. 

A total disability rating based on individual unemployability 
due to service-connected disabilities is denied.   



______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


